DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 5, 8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito (JP 08-203876, provided as IDS in application 13/367,805 on 02/07/2012) in view of Isami et al. (6,791,521), Jeng et al. (6,221,564) and Ohtani (6,013,929). 
Regarding claims 2 and 8, Ito teaches in figure 4d and related text a liquid crystal display device comprising: 
a transistor having a top-gate structure; 
a first dielectric film (the white layer just above 105) over the transistor; 

a dielectric film 109 over the conductive layer; 
a second film dielectric 111 over the film; and 
a electrode over the second film, 
wherein the electrode is electrically connected to a semiconductor of the transistor, 
wherein each of the first dielectric film (the white layer just above 105), the dielectric film 109 (claimed as “organic resin film”), and the second dielectric film 111 comprises an opening at which the electrode is electrically connected to the semiconductor, 
wherein the second dielectric film 111 comprises a first region in contact with a side surface of the dielectric film 109 and a second region protruding (i.e. “extends beyond or above a surface”) from the side surface of the film dielectric 109  in a direction substantially parallel to a top surface of the metal layer, and
wherein a bottom surface of the film dielectric 109 comprises a third region in contact with the first dielectric film (the white layer just above 105) and a fourth region in contact with the conductive layer (the first black layer below 109).

Ito does not explicitly sate that the “white layer just above 105” is formed of silicon nitride film, the “first black layer below 109” is formed of metal, dielectric film 109 is formed of organic resin film, second dielectric film is formed of silicon nitride and the “first black layer below 109” is functioning as a pixel electrode. 

Isami et al. teach in figure 2 and related text a conductive layer 109 functioning as a pixel electrode.  Isami et al. further teach in figure 21 and related text that conductive film 42 is formed in an opening and comprises metal.
Jeng et al. teach in figure 3 and related text that forming dielectric film 340 of polyimide (an organic resin film).
Ohtani teaches in claim 10 that polyimide is an organic resin film. Ito, Isami et al., Jeng et al. and Ohtani are analogous art because they are directed to insulating films in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ito because they are from the same field of endeavor.
 It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the semiconductor on an insulating surface, as taught by  Yamazaki et al., and to form the dielectric film of an organic resin film, as taught by Jeng et al., and to form the first and second dielectric films of silicon nitride, and to form the second conductive film comprises a region functioning as a pixel electrode, as taught by Isami et al., in Ito’s device, in order to improve the insulation of the device and in order to be able to operate the device when used in a liquid crystal display application, respectively, since it is well-known in the art to use silicon nitride as high k dielectric.
Note that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  

Regarding claim 8, Ito teaches in figure 4d and related text that dielectric film 109 is a flattening film.

Regarding claims 5 and 11, in the combined device the display device is a liquid crystal display device.

Regarding the claimed limitations of the “organic resin film” and “organic resin film is formed above the first conductive film”, the formation of the organic resin film by forming a dielectric film which is the combined film of elements 105 and 107 is a process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

Response to Arguments
1.	Applicants argue that the claimed limitation of “a second region protruding from the side surface of the organic resin film/flattening film” is not taught by Ito, because “the side surfaces of the dielectric film 109 and the second dielectric film 111 are aligned with each other. This is because Ito discloses a contact hole 117 penetrating the dielectric film 109, the second dielectric film 111, and the like, as shown in FIGS. 4(c) and (d). Further, that the second dielectric film 111 appears it is merely located above the dielectric film 109 and does not protrude in a lateral direction from a side surface of the dielectric film 109”.

1.	The term “protruding” means “extending beyond or above a surface”.  Therefore, although one can assert that the side surfaces of the dielectric film 109 and the second dielectric film 111 are aligned with each other, based on the meaning of the term “protrude”, then the side surface of the second dielectric film 111 protrudes from dielectric film 109.
Note that Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. “See, e.g., In re Zletz, 893 F.2d 319, 321 - 22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow . .”)”.
“Our reviewing court guides that "[i]n the patentability context, claims are to be given their broadest reasonable interpretations.., limitations are not to be read into the claims from the specification." In re Van Geuns, 988 F.2d 1181, 1184 (Fed.Cir. 1993) (citations omitted)”. 
“In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004) ("[T]his court counsels the PTO to avoid the temptation to limit broad claim terms solely on the basis of specification passages.")”.  
“When construing claim terminology during prosecution before the Office, claims are to be given their broadest reasonable interpretation consistent with the specification, reading claim language in light of the specification as it would be interpreted by one of ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004)”.  
 “In re ICON Health & Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007) (it is well established that “the PTO must give claims their broadest reasonable construction consistent with the specification” and if the Specification does not provide a definition for claim terms, the PTO applies a broad interpretation)”.  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 








O.N.								/ORI NADAV/
12/31/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800